department of the treasury internal_revenue_service washington d c division release number release date date date uil dear contact person identification_number contact number employer_identification_number form required to be filed tax years this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions instructions in notice action if you agree with our deletions you do not need to take any further if you disagree with our proposed deletions follow the in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely robert choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number uil employer_identification_number legend date state date2 dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code code based on the information provided we have concluded that you do not qualify for exemption under sec_501 of the code the basis for our conclusion is set forth below facts you incorporated on date in state filed your initial application and on date2 filed an amended application both your original and amended organizing documents state that you are organized exclusively for charitable scientific and educational_purposes as defined in sec_501 of the code your activities include but are not limited to acquiring by gifts and donations funds to be donated to other charitable entities as defined in sec_501 your amended application added providing portable library services to your activities your amended bylaws state that you will further your charitable purpose by providing advocacy educational and community resources to information-deprived areas in the united_states and abroad providing a forum through which networking planning and information sharing may take place advocating on behalf of and acting as a voice to promote literacy learning and access to information conducting research studies and evaluations of existing programs and activities to determine their effectiveness and impact and securing raising and arranging capital to provide for the programs and services consistent with the purposes of the corporation primarily you maintain a website that informs visitors that they may make free donations by using your search engine the searches generate advertising revenue in accordance with a standard advertising agreement you receive the standard percent of all revenue generated from countable clicks and impressions resulting from the placement of advertising materials on your website in return you agreed to place advertising materials provided by the company through links to the ad servers that display ad images and direct click-throughs in accordance with specifications you also agreed to allow the company to use your name and logo in presentations marketing materials customer lists financial reports and web site listings of customers the company claims all rights to all data collected about visitors to your website your agreement is perpetual but either party may terminate without cause with days written notice currently the advertising fees generated by your search engine are your sole source of revenue although in future years when you get exempt status you plan to solicit contributions and apply for grants you provided sample revenue reports that list fees received by campaign categories for general consumer products such as cars frozen food and clothing your original application reports that you will contribute between and percent of your revenue to exempt_organizations over four years your amended application reports that you do not plan to contribute to exempt_organizations in the future once a month your users vote for the charity that will receive your donation you established procedures for the selection of potential recipients users submit the names of potential recipients along with the official name of the organization the organization's website address contact information and verification that the organization is recognized as exempt under sec_501 of the code you confirm the accuracy of the information and if the organization is qualified you place the name in a pool where it will be available for random selection you do not ask the potential recipients to submit an application or grant proposal at all times you retain the discretion to select the list of potential recipients and to modify that list as your board_of directors deems appropriate you state that you operate entirely on volunteer labor except for a small professional fee and that you do not compensate your board members officers or others who may perform services for you compensation if approved by the board you have also adopted a conflict of interest policy that explains your procedures with regard to board members that receive compensation directly or indirectly in exchange for services and you have a small three-member board however your organizing documents state that the president may receive although you continue to operate your search engine you submitted an amended application that states that your charitable purpose is now increasing literacy and access to information in underprivileged communities by building and transporting turnkey libraries you will spend approximately half of your revenue on expenses related to the portable library services you plan to contact the executive administrators of domestic primary and secondary schools and libraries to encourage them to become donar institutions a participating donor institution will submit the names of three potential recipient institutions who are educational institutions or grassroots community groups for eligibility to determine the recipients’ eligibility you will question local members of the community next you will ask the donor institution to collect big_number books to donate when the big_number books are collected you will convert a shipping container into a library stock it with the donated books and transport the portable library to the recipient institution at no cost after you deliver the books although you encourage the institutions to stay in touch you will not offer ongoing or further assistance to these institutions in the future you plan to fund your own social programs to further exempt purposes described in sec_501 of the code your initial application states that your first two programs will be the installation of a free community wireless network and the organization of an ongoing food bank in an underserved area worldwide later you stated that you want to develop small-scale projects law sec_501 of the internal_revenue_code code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the treasury regulations regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section an organization fails to meet either the organizational_test or the operational_test it is not exempt if sec_1_501_c_3_-1 of the regulations states that an organization is organized exclusively for one or more exempt purposes only if its articles of organization limit the purposes of such organization to one or more exempt purposes and do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes sec_1 c -1 c of the regulations states that an organization will be regarded as operated exclusively for one or more exempt purposes only if that accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not tn furtherance of an exempt_purpose it engages primarily in activities sec_1_501_c_3_-1 of the regulations assigns the burden_of_proof to an applicant organization to show that it serves a public rather than a private interest and specifically that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 example i and ii of the regulations describes o as an art museum o's principal activity is exhibiting art created by a group of unknown but promising local artists governed by a board_of trustees unrelated to the artists whose work o exhibits all of the art exhibited is offered for sale at prices set by the artist each artist whose work is exhibited has a consignment arrangement with o under this arrangement when art is sold the museum o's activity including organized tours of its art collection promotes the arts o is retains percent of the selling_price to cover the costs of operating the museum and gives the artist percent ii the artists in this situation directly benefit from the exhibition and sale of their art as a result the principal activity of o serves the private interests of these artists because o give sec_90 percent of the proceeds of its sole activity to the individual artists the direct benefits to the artists are substantial and o’s provision of these benefits to the artists is more than incidental to its other purposes and activities this arrangement causes o to be operated for the benefit of private interests in violation of the restriction on private benefit in paragraph d ii of this section based on these facts and circumstances o is not operated exclusively for exempt purposes and therefore is not described in sec_501 sec_1_501_c_3_-1 of the regulations states that the term charitable is used in sec_501 in its generally accepted legal sense and is therefore not to be construed as limited by the separate enumeration in sec_501 of other tax-exempt purposes which may fall within the broad outlines of charity as developed by judicial decisions such term includes relief of the poor and distressed or of the underprivileged advancement of religion advancement of education or science erection or maintenance of public buildings monuments or works lessening the burdens of government and promotion of social welfare by organizations designed to accomplish any of the above purposes or i to lessen neighborhood tensions ii to eliminate prejudice and discrimination iii to defend human and civil rights secured_by law or iv to combat community deterioration and juvenile delinquency sec_1_501_c_3_-1 of the regulations states that an organization may meet the requirements of sec_501 of the code although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization's exempt_purpose and if the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business as defined in sec_513 revrul_67_149 1967_1_cb_133 held that an organization formed for the purpose of providing financial assistance to several different types of organizations which are exempt under sec_501 of the code is itself exempt under that section it carries on no operations other than to receive contributions and incidental investment_income and to make distributions of income to such exempt_organizations at periodic intervals rev_rul 1976_2_cb_148 denied exempt status to an organization that provided free legal services for personal and estate_tax planning for individuals who wished to make gifts to charity as part of their tax planning the service found that the organization was not operated exclusively for charitable purposes because its primary purpose was to provide commercial tax services to individuals who were not a charitable_class the benefits to the public were tenuous revrul_77_4 1977_1_cb_141 held that an organization whose only activities were preparing and publishing a newspaper of local national and international news articles with an ethnic emphasis soliciting advertising and selling subscriptions to that newspaper in a manner indistinguishable from ordinary commercial publishing practices did not qualify for recognition of exemption under sec_501 of the code rul 1980_1_cb_113 held exempt under sec_501 of the code an rev organization that operated a thrift shop that sold items on consignment the thrift shop performed substantially_all of the work without paying compensation made all transactions at arm's length and distributed all profits to sec_501 organizations the ruling held that the organization is not organized and operated for the primary purpose of carrying on an unrelated_trade_or_business as defined in sec_513 in 326_us_279 66_sct_112 90_led_67 c b the supreme court held that the presence of even a single non- exempt_purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes in 70_tc_352 the court found that a corporation formed to provide consulting services was not exempt under sec_501 because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by for-profit commercial businesses its primary purpose was not charitable educational nor scientific but commercial the court found that the corporation failed to demonstrate that its services were not in competition with commercial businesses in arlie foundation v commissioner 283_fsupp2d_58 d d c the district_court found that the organization was formed principally to organize host conduct and sponsor educational and other charitable functions on its facilities the organization paid significant advertising and promotional expenses and derived substantial income from events held at its conference center the court determined that the organization's activities competed with a number of commercial as well as non-commercial entities which strongly evidenced a commercial nature and purpose among the major factors courts have considered in assessing commerciality are competition with for profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotion methods eg advertising and the extent to which the organization receives charitable donations thus the court looked at the business methods of the organization as a method of inferring whether its purpose was to serve the public or whether there was a substantial non-exempt purpose of operating a business for profit analysis to qualify for exemption from tax under sec_501 of the code sec_1 c - a of the regulations requires an organization to show that it is both organized and operated for exempt purposes and that it does not serve private rather than public interests based on the information you provided we have determined that you are not organized and operated exclusively for exempt purposes within the meaning of sec_501 you operate primarily to carry on a trade_or_business that is unrelated to any exempt_purpose and further you operate for the benefit of private interests an organization that fails either the organizational_test or the operational_test is not exempt the organizational_test is set forth in sec_1_501_c_3_-1 your organizing documents meet the organizational_test because they state that you are organized exclusively for charitable scientific and educational_purposes as defined in sec_501 of the code next an organization must provide information that demonstrates conclusively that it meets the operational tests described in sec_1_501_c_3_-1 and d of the regulations which require an exempt_organization to operate exclusively for one or more exempt purposes described in sec_501 of the code and to show that it serves a public rather than a private interest an organization will be regarded as operated exclusively only if activities which accomplish one or more of the exempt purposes described in sec_501 the decision turns on the purpose toward which activities are directed rather than the nature of your activities currently you operate a search engine on your website to publish advertising in exchange for fees and you plan to provide assistance to organizations that donate books to the public neither of these activities directly implement an exempt_purpose it engages primarily in publishing advertisements an organization that primarily operates a trade_or_business that is unrelated to an exempt_purpose will not pass the operational_test your primary activity is publishing advertising in exchange for fees generally providing publishing services on a regular basis for fees is a trade_or_business ordinarily carried on for profit see revrul_77_4 supra commercial purpose however some organizations that operate a trade_or_business as a substantial part of their activities may meet the requirements of sec_501 of the code if the activity relates to and furthers an exempt_purpose sec_1_501_c_3_-1 of the regulations several courts have considered nonprofit_organizations that conduct businesses to determine whether they conducted the business to further an exempt or a non-exempt purpose the tax_court in b s w group inc v commissioner supra and other courts have considered whether nonprofit_organizations conduct their businesses for a public or a private commercial purpose these courts looked for the traditional indicia of charitable purpose public support and public control whether the organization serves a charitable_class and offers services free or below cost to that charitable_class whether the organization accumulates large surpluses and finally whether the organization's activities demonstrate a commercial hue while receiving contributions from the public and having a community board are not requirements for charitable status when an organization is conducting a business those factors are signs that its purpose is to serve a public rather than a private purpose like this organization you conduct your business in a way that indicates that you serve a private purpose you maintain a website through which your search engine generates your sole source of private support advertising revenue your three-member professional board precludes the possibility of public control your website and search engine do not provide a direct benefit to a charitable_class and do not offer services at or below cost to a charitable_class although you have not yet accumulated a surplus the totality of these factors indicates a private rather than a public purpose similarly in arlie foundation supra the court analyzed whether an organization advanced a charitable purpose by weighing factors that included competition with for-profit entities the extent and degree of below-cost services provided pricing policies the reasonableness of financial reserves commercial promotion methods and the extent of charitable donations competition with commercial firms was considered strong evidence of a predominant non- exempt commercial purpose you compete with other commercial search engines for publishing dollars you provide your publishing services to any advertiser willing to pay the standard fee you entered into a general online advertising agreement to place advertising materials in accordance with specifications in return for the usual percent of all revenue generated from countable clicks and impressions your revenue reports showed that the advertisements that you publish through your search engine are not for items that might further some exempt_purpose but are for general consumer products such as cars frozen food and clothing to compete more successfully you strive to increase your website traffic by misinforming your visitors that using your search engine produces a free donation finally although you make substantial charitable donations at this time you state that you may not do so in the future all of these factors taken together lend a distinct commercial hue to your publishing activity to grant you tax exemption would unfairly disadvantage your for-profit competitors you suggested that you are similar to the organization described in revrul_80_106 the ruling held that a thrift shop operated by volunteers that distributed all of its profits to organizations exempt under sec_501 of the code was exempt however since your governing documents contain provisions for compensation and your application contains the vague statement that you plan to use your revenue to fund your own social programs in the future you are not similar to the thrift shop in the ruling it is formed to provide financial assistance to other organizations all of which are alternatively you suggested that you are similar to the organization described in revrul_67_149 supra the ruling held that an organization may qualify for exemption under sec_501 if exempt under sec_501 the ruling describes an organization that carries on no operations other than to receive contributions and incidental investment_income and to make distributions of income to organizations that are exempt under sec_501 of the code you are not similar to the organization in the ruling because you do not simply receive contributions you operate a publishing business you are also not similar to the organization in the ruling because you do not simply make distributions although you made donations to unrelated organizations that are exempt under sec_501 you now plan to use your revenue to conduct other programs you have failed the first part of the operational_test private benefit the operational_test also places the burden_of_proof on an applicant to show that it serves a public rather than a private interest and specifically that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests under sec_1_501_c_3_-1 of the regulations to be recognized as exempt an applicant must show that it does not serve private rather than public interests you operate for the substantial non-exempt purpose of providing a private benefit to your advertisers and other affiliates you are similar to the museum described in sec_1 c - d iii example i and ii of the regulations because you serve private interests example the art museum exhibited promoted and sold art the museum gave percent of the proceeds to the artists which was a benefit that was more than incidental to its other purposes and activities you publish and promote the search engine on your website you executed standard advertising agreements whereby your advertisers retain percent of all revenue generated from the countable clicks and impressions resulting from the placement of their advertising materials on your website therefore like the museum you provide benefits to your advertisers that are more than incidental to any of your other purposes and activities in the you have also failed the second part of the operational_test as described above you serve a non-exempt commercial purpose and have failed to show that you serve public rather than private interests and specifically that you are not organized or operated to benefit private interests you particularly do not serve a public interest when you misinform the public to warrant exemption under sec_501 of the code an organization must demonstrably serve and be in harmony with the public interest you advertise on your website that your users may make free donations by using your search engine the facts and information you provided have not established that the individuals who conduct searches on your website make a purposeful payment of money or transfer of property as required by sec_170 entitling them to any_tax benefit therefore such statement does not serve public interests donor assistance services your library assistance program provides commercially available services similar to the organization described in revrul_76_442 supra the ruling held that an organization that primarily received public contributions and offered free legal services to encourage individuals to donate funds to charitable organizations was not exempt because it was providing commercially available services to individuals the ruling held further that incorporating others’ gifts to charity does not convert an activity into a charitable activity within the meaning of sec_1 c - d of the regulations you plan to provide assistance to encourage others to make donations you will provide a container and transport books donated by schools to recipient communities assisting donors does not convert your activity into a charitable activity rather it benefits the private interests of the donors which is a non-exempt purpose this activity fails both parts of the operational_test as the court held in better business bureau of washington d c v u s supra the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes since your two primary activities publishing advertisements and assisting donors advance substantial non-exempt purposes you have failed the operational tests set forth in sec_1_501_c_3_-1 and d of the regulations therefore you do not operate exclusively for exempt purposes described in sec_501 of the code conclusion based on the information you provided we conclude that you are not entitled to recognition of exempt status under sec_501 of the internal_revenue_code because you operate for substantial non-exempt commercial purposes and serve private rather than public interests you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications for more information about representation see publication practice_before_the_irs if you lf you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service te_ge se t eo ra constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements
